DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 21 and 29 are objected to because of the following informalities:  The claims do not depend from preceding claims.  Appropriate correction is required.
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15 – 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 7, 9, 12 and 14 of U.S. Patent No. 11,081,452. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims essentially recite each limitation of the application claims.
17/363,446
11,081,452
15.  A field effect transistor comprising: 
a substrate including a main surface and a back surface; 
a semiconductor region on the main surface, the semiconductor region including an inactive region and an active region; 
a gate electrode, a source electrode, and a drain electrode on the active region; 
a drain pad on the inactive region and electrically connected to the drain electrode; and 
a drain guard on and in contact with the inactive region of the semiconductor region, the drain guard being apart from the drain pad, wherein the drain guard is in a non-conductive state with respect to the gate electrode, the source electrode and the drain electrode.
19.  The field effect transistor according to claim 15, wherein 
1. A field effect transistor comprising: a substrate including a main surface and a back surface; 
a semiconductor region on the main surface, the semiconductor region including a first inactive region, an active region, and a second inactive region arranged side by side in a direction; 
a gate electrode, a source electrode, and a drain electrode on the active region; 
a gate pad on the first inactive region and electrically connected to the gate electrode; 
a gate guard on and in contact with the semiconductor region, the gate guard being apart from the gate pad and located between the gate pad and an edge on the first inactive region side of a pair of edges of the semiconductor region arranged side by side in the 
a drain pad on the second inactive region and electrically connected to the drain electrode; 
a drain guard on and in contact with the semiconductor region, the drain guard being apart from the drain pad and located between the drain pad and an edge on the second inactive region side of the pair of edges of the semiconductor region; and 
a metal film on the back surface and electrically connected to the gate guard, wherein the drain guard is in a non-conductive state with respect to the metal film, the gate electrode, the source electrode and the drain electrode.
16.  The field effect transistor according to claim 15, further comprising an insulating film covering the drain guard.
4.  The field effect transistor according to claim 1, further comprising an insulating film having openings on the drain pad and the gate pad, wherein the gate guard and the drain guard are covered with the insulating film.
17. The field effect transistor according to claim 15, wherein the drain guard is formed of metal.
6.  The field effect transistor according to claim 1, wherein the drain guard is made of metal.
20.  The field effect transistor according to claim 15, wherein the field effect transistor is mounted on a base member with a conductive bonding material.
21. (New) The field effect transistor according to claim 30, wherein the conductive bonding material includes at least one of Ag, Au, and Cu.
28.  The field effect transistor according to claim 22, wherein the field effect transistor is mounted on a base member with a conductive bonding material.
29. The field effect transistor according to claim 31, wherein the conductive bonding material includes at least one of Ag, Au, and Cu.
7. (Original) A semiconductor device comprising: the field effect transistor according to claim 1; a base member having a metal surface and mounting the field effect transistor; and a conductive bonding material interposed between the metal film of the field effect transistor and a surface of the base member, the conductive bonding material including at least one of Ag, Au, and Cu.
22.  A field effect transistor comprising: a substrate including a main surface and a back surface; a semiconductor region on the main surface, the semiconductor region including an edge, an inactive region, and an active region arranged side by side in a first direction; a gate electrode, a source electrode, and a drain electrode on the active region; a drain pad on the inactive region and electrically connected to the drain electrode; and a drain guard on and in contact with the inactive region of the semiconductor region, the drain guard being apart from the drain pad and located between the drain pad and the edge, wherein the drain guard is electrically insulated from the gate electrode, the source electrode and the drain electrode.  
24.  The field effect transistor according to claim 22, further comprising: a gate pad electrically connected to the gate electrode; and an insulating film having a first opening on the drain pad and a second opening on the gate pad, wherein the drain guard is covered with the insulating film.
27.  The field effect transistor according to claim 22, wherein 
9. A field effect transistor comprising: a substrate including a main surface and a back surface; a semiconductor region on the main surface, the semiconductor region including a first edge, a first inactive region, an active region, a second inactive region and a second edge arranged side by side in a direction; a gate electrode, a source electrode, and a drain electrode on the active region; a gate pad on the first inactive region and electrically connected to the gate electrode; a gate guard on and in contact with the semiconductor region, the gate guard being apart from the gate pad and being located between the first edge and the gate pad; a drain pad on the second inactive region and electrically connected to the drain electrode; a drain guard on and in contact with the semiconductor region, the drain guard being apart from the drain pad and being located between the second edge and the drain pad; and a metal film on the back surface and electrically connected to the gate guard, wherein the drain guard is electrically insulated from the metal film, the gate electrode, the source electrode and the drain electrode.
23.  The field effect transistor according to claim 22, further comprising an insulating film covering the drain guard.
24.  The field effect transistor according to claim 22, further comprising: a gate pad electrically connected to the gate electrode; and an insulating film having a first opening on the drain pad and a second opening on the gate pad, wherein the drain guard is covered with the insulating film.
12. (Original) The field effect transistor according to claim 9, further comprising an insulating film having a first opening on the drain pad and a second opening on the gate pad, wherein the gate guard and the drain guard are covered with the insulating film.
25 The field effect transistor according to claim 22, wherein the drain guard is formed of metal.
14. The field effect transistor according to claim 9, wherein the drain guard is made of metal.


	Regarding claims 19 and 27, the 452 patent recites a drain pad on the inactive region in claims 1 and 9. It would have been obvious to one having ordinary skill in the art to provide a plurality of drain pad since it is economical to manufacture multiple elements on a single substrate.
	Regarding claims 30 and 31, the 452 patent does not recite a field effect transistor, wherein the conductive bonding material is a sintered-type conductive paste. It would have been obvious to one of ordinary skill in the art to use a sintered=type conductive paste for mounting the FET, since it is a known material that is well suited for the intended use.
	Regarding claims 18 and 26, the claims of the 452 patent do not explicitly recite wherein the drain pad is connected with a plurality of drain electrodes. It would have been obvious to one having ordinary skill in the art to connect multiple drain electrodes to the drain pad for the purpose of functionality and it would have been economical to do so.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814